UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2363



MELVIN B. WELLS, JR.,

                                              Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA; JOSEPH ORANGE, SSG.
Military    Police;    MICHALE   J.    SERRA,
Investigator (MP); MICHAEL J. HUFLER; SOPHIE
GONZALEZ, Sgt. Military Police; C. CARTER,
Lieutenant, and Provose Marshal,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-04-292-2)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin B. Wells, Jr., Appellant Pro Se. Virginia Lynn Van
Valkenburg, Assistant United States Attorney, Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Melvin B. Wells, Jr., appeals the district court’s order

denying his civil action seeking damages as a result of his arrest

by military police at Fort Eustis.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Wells v. United States, No.

CA-04-292-2 (E.D. Va. Oct. 18, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                               - 2 -